DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  the phrase “in an nth n is a natural number) spin-drying process” appears to contain a typographical error.  The phrase is interpreted as “in an nth (n is a natural number) spin-drying process.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image obtaining unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the motor."  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the controlling of the RPM."  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this step refers to the previous step of “adjusting the RPM.”
Claim 12 recites the limitation "the nth spin-drying process."  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the (n+i)th spin-drying process."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoppe et al.  (US 2018/0080164).
Regarding claims 1-7, Hoppe discloses an intelligent washing machine comprising: an inner tub in which laundry is placed (34); a motor transferring a rotational force to the inner tub (36); an image obtaining unit obtaining an image of the laundry placed in the inner tub after a washing process (76; paragraph 43); and a controller (70).
Note that the controller limitations, such as obtaining a laundry classification information reflecting water content percentage information of the laundry from the image of the laundry, learning the laundry classification information to predict a degree of vibration of the inner tub that occurs in a spin-drying process, and varying a revolutions per minute (RPM) of the motor in the spin-drying process according to the predicted degree of vibration of the inner tub, and the additional controller limitations of claims 2-7, are considered to be intended use and capable of being performed by the prior art.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The intended use interpretation could be overcome, for example, by claiming a processor or controller “configured” or “programmed” to perform the functions, or by claiming the functions are stored in a memory of a processor or controller.  Also note that several of the controller limitations considered to be intended use are met by Hoppe.  For instance, in claim 1, Hoppe broadly and reasonably discloses obtaining a laundry classification information reflecting water content percentage information of the laundry from the image of the laundry (paragraphs 43, 44; note that variations in the height of the load are broadly and reasonably laundry classification information and will inherently reflect water content percentage), learning the laundry classification information to predict a degree of vibration of the inner tub that occurs in a spin-drying process (paragraphs 6, 7, 43, 44, 49, 59; note that the distance values are broadly and reasonably laundry classification information), and varying a revolutions per minute (RPM) of the motor in the spin-drying process according to the predicted degree of vibration of the inner tub (paragraphs 59, 60).

Regarding claim 8, Hoppe broadly and reasonably discloses a method of controlling an intelligent washing machine, the method comprising: obtaining an image of laundry placed in an inner tub of the washing machine (paragraphs 43, 44); obtaining laundry classification information reflecting water content percentage of the laundry from the image of the laundry (paragraphs 43, 44; note that variations in the height of the load are broadly and reasonably laundry classification information and will inherently reflect water content percentage); predicting a degree of vibration of the inner tub during a spin-drying process from the laundry classification information (paragraphs 6, 7, 43, 44, 49; note that the distance values are broadly and reasonably laundry classification information); and adjusting a revolutions per minute (RPM) of the motor which transmits a rotational force to the inner tub according to the predicted degree of vibration of the inner tub (paragraphs 59, 60).
Regarding claim 9, note that the limitation “wherein the adjusting of the RPM of the motor comprises lowering the RPM of the motor during the spin-drying process if a short-circuit is predicted due to over-vibration in the spin-drying process” is a conditional limitation and the active step is not required because Hoppe does not appear to meet the condition of “if a short-circuit is predicted due to over-vibration in the spin-drying process.”  “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  MPEP 2111.04 (II) – Contingent Limitations.
Regarding claim 10, note that the limitation “wherein the predicting of the degree of vibration of the inner tub comprises classifying the laundry classification information as a short-circuit trigger laundry if a short-circuit occurs due to over-vibration in an nth (n is a natural number) spin-drying process” is a conditional limitation and the active step is not required because Hoppe does not appear to meet the condition of “if a short-circuit occurs due to over-vibration in an nth (n is a natural number) spin-drying process.”  “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  MPEP 2111.04 (II) – Contingent Limitations.
Regarding claim 11, note that the limitation “wherein the controlling of the RPM of the motor comprises lowering the RPM of the motor in an (n+i)th (i is a natural number) spin-drying process if the laundry classification information prior to the (n+1)th spin-drying process is matched to the short-circuit trigger laundry” is a conditional limitation and the active step is not required because Hoppe does not appear to meet the condition of “if the laundry classification information prior to the (n+1)th spin-drying process is matched to the short-circuit trigger laundry.”  “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  MPEP 2111.04 (II) – Contingent Limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Hoppe et al.  (US 2018/0080164) in view of Jung et al. (US 2019/0081675) and Nam et al.  (US 2018/0042028).
Regarding claim 14, Hoppe is relied upon as above, but does not expressly disclose receiving, from a network, downlink control information (DCI) used for scheduling transmission of the image of the laundry or the laundry classification information, wherein the image of the laundry or the laundry classification information is transmitted to the network on the basis of the DCI; or performing an initial access procedure with the network on the basis of a synchronization signal block (SSB), wherein the image of the laundry or the laundry classification information is transmitted to the network through a physical uplink shared channel (PUSCH), and the SSB and a demodulation reference signal (DM-RS) of the PUSCH are quasi-co- located, QCL, for a QCL type D.  Rather, Hoppe discloses that the controller (70) may also be coupled to one or more wireless networks such as Ethernet, Bluetooth, cellular and other suitable networks (paragraph 36).  Hoppe further discloses in some embodiments, at least a portion of controller (70) may be implemented externally from a laundry washing machine, e.g., within a mobile device, a cloud computing environment, etc., such that at least a portion of the functionality described herein is implemented within the portion of the controller that is externally implemented (paragraph 36).  Jung discloses methods and devices for transmitting device capability information and the subject matter disclosed therein relates generally to wireless communications and more particularly relates to methods and devices for transmitting device capability information (paragraph 2).  Jung discloses the following abbreviations related to the technology including: third generation partnership project (“3GPP”), downlink control information (“DCI”), synchronization signal (“SS”), physical uplink shared channel (“PUSCH”), demodulation (“DM”), and quasi co-located (“QCL”) (paragraph 3).  Nam discloses a method and apparatus for coordinating multi-point transmission in advanced wireless systems and that its base stations provide wireless access in accordance with one or more wireless communication protocols, e.g., 5G 3GPP new radio interface/access (NR), long term evolution (LTE), LTE advanced (LTE-A), high speed packet access (HSPA), Wi-Fi 802.11a/b/g/n/ac, etc.  (paragraph 36) and further discloses that QCL can be configured as a “QCL type D” (paragraph 265).
Because it is known in the art to implement a portion of the controller and/or its function externally using a wireless network, and to use known wireless networking standards, such as those which are claimed, and the results of the modification would be predictable, namely, externally performing the function relating to the images of the laundry or the laundry classification using known wireless standards, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have receiving, from a network, downlink control information (DCI) used for scheduling transmission of the image of the laundry or the laundry classification information, wherein the image of the laundry or the laundry classification information is transmitted to the network on the basis of the DCI; or performing an initial access procedure with the network on the basis of a synchronization signal block (SSB), wherein the image of the laundry or the laundry classification information is transmitted to the network through a physical uplink shared channel (PUSCH), and the SSB and a demodulation reference signal (DM-RS) of the PUSCH are quasi-co- located, QCL, for a QCL type D.

Allowable Subject Matter
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or render obvious, the method as required by the combination of claims 8, 9, and 12.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Hoppe et al.  (US 2018/0080164), to further include wherein the adjusting of the RPM of the motor comprises lowering the RPM of the motor during the spin-drying process if a short-circuit is predicted due to over-vibration in the spin-drying process; wherein the predicting of the degree of vibration of the inner tub comprises obtaining short-circuit timing information indicating the occurrence of the short-circuit in the nth spin-drying process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711